appendix c
ATTORNEY DISCIPLINE BOARD DISSENTING OPINION
Linda S. Hotchkiss, M.D.
I respectfully dissent from the Board’s decision to grant reinstatement in this case. In large part, my reasons are stated in my dissenting opinion in Matter of the Reinstatement Petition of Irving A. August, ADB 241-88, Brd. Opn. 12/22/89. At that time, the Board considered a hearing panel decision to deny reinstatement in which the panel majority found that reinstatement of a former attorney whose crime went to "[t]he very heart of the administration of the judicial system and to the jugular of the judiciary” would only "[further erode an already diminished public confidence in the legal system.” At that time I said,
"The fundamental goal of this disciplinary system is, according to MCR 9.105, 'the protection of the public, the courts and the legal profession.’ The hearing panel decision in this case was clearly consistent with that goal ....
"I agree with the panel majority that reinstatement in this case will inevitably erode public confidence in the legal system and that that consideration was relevant to the finding that the petitioner cannot be safely recommended to the public as a person fit to act in matters of trust and confidence.”
When this matter was first considered by the Bodrd in 1989,1 voted to affirm the hearing panel’s conclusion that the passage of seven years had not ameliorated the taint on the legal profession caused by the petitioner’s crimes. Notwithstanding the language in the Supreme Court’s Opinion regarding the *1220subjective nature of MCR 9.123(B)(7), I find nothing in the record now before the Board from which one could infer that the passage of two and one-half more years has washed that taint away.
The special master appointed by the Board is to be commended for his efforts on the Board’s behalf. Neither party to these proceedings has objected to the contents of the master’s report and I believe that it fairly reflects the evidence which was presented. However, the master recognized that his findings were limited to that evidence which was relevant to the petitioner’s conduct since April 1989. It has now been shown that, among other things, the petitioner is an excellent husband and father, that he has conducted his personal and business affairs for the last three years without a negative incident and that he would very much like to be a lawyer again.
The panel which first considered this reinstatement petition concluded unanimously that the petitioner’s conduct from 1982 to 1989 had been exemplary and above reproach and that he had a proper attitude of and understanding toward the obligations of an attorney. The proceedings before the master provide a basis for extending those conclusions through March 1992. However, those proceedings do not alter the fundamental question presented — whether or not sufficient time has now passed in light of the especially reprehensible nature of the petitioner’s conduct.
Like my colleagues on the Board and the majority on the Court, I am also not prepared to say that this is a case where permanent disbarment is required and that the petitioner should never be reinstated. Having voted to affirm the hearing panel majority in 1989, I am not prepared to reverse the panel’s decision simply because two and one-half more years have passed.